          Case 2:20-cv-03649-PBT Document 41 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
POLYSCIENCES, INC.,                          :
                                             :
       Plaintiff/Counter-Defendant,          :       Civil Action No. 2:20-cv-03649-PBT
                                             :
               v.                            :
                                             :
JOSEPH T. MASRUD,                            :
                                             :
       Defendant/Counter-Plaintiff.          :
                                             :

    DEFENDANT/COUNTER-PLAINTIFF’S MOTION FOR LEAVE TO FILE
               REPLY BRIEF IN FURTHER SUPPORT OF
 MOTION TO COMPEL PLAINTIFF/COUNTER-DEFENDANT TO DE-DESIGNATE
     ITS ATTORNEYS’ EYES ONLY PRODUCTION AND FOR SANCTIONS

       Defendant/Counter-Plaintiff Joseph T. Masrud hereby respectfully moves this Honorable

Court for leave to file a reply brief in further support of his Motion to Compel Polysciences to

de-designate its attorneys’ eyes only production and for sanctions. This reply brief is necessary

to correct erroneous factual statements and arguments in Plaintiff’s opposition to Masrud’s

motion.

       The proposed reply brief is submitted with this Motion.

Dated: January 27, 2021                      Respectfully submitted,

                                             HOMANS PECK, LLC

                                             /s/ Julianne L. Peck
                                             Julianne L. Peck, Esquire
                                             43 Paoli Plaza #426
                                             Paoli, PA 19301
                                             Telephone: (215) 868-6214
                                             jpeck@homanspeck.com

                                             Attorney for Defendant
                                             Joseph T. Masrud
         Case 2:20-cv-03649-PBT Document 41 Filed 01/27/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Julianne Peck, hereby certify that the foregoing Defendant/Counter-Plaintiff’s Motion

to Compel Plaintiff/Counter-Defendant to De-Designate its Attorneys’ Eyes Only Production and

For Sanctions was filed using the Court’s electronic filing system on the 27th day of January,

2021 and served upon all counsel of record via ECF notification.



                                                    /s/ Julianne Peck
                                                    JULIANNE PECK
